          Case 2:17-cv-00850-APG-NJK Document 100 Filed 06/05/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   ANTHONY FESTA,
                                                          Case No.: 2:17-cv-00850-APG-NJK
12          Plaintiff(s),
                                                                         Order
13   v.
                                                                     [Docket No. 98]
14   BRIAN SANDOVAL, et al.,
15          Defendant(s).
16         Pending before the Court is Plaintiff’s motion to extend. Docket No. 98. For the reasons
17 discussed below, the motion is GRANTED in part and DENIED in part.
18         As an initial matter, the motion seeks relief from two different deadlines, the deadline to
19 amend the complaint and the deadline to effectuate service. The local rules require the filing of
20 separate motions for each request. See Local Rule IC 2-2(b). Plaintiff must comply with this rule
21 in the future.
22         As to the request to extend the deadline to amend the complaint, that deadline is currently
23 set at June 8, 2020. Docket No. 97 at 11. Plaintiff argues that he needs an additional 30 days to
24 prepare an amended complaint because, despite his efforts to comply with that deadline, he has
25 encountered difficulties given his pro se status. Docket No. 98 at 2. Although a thin showing, the
26 Court will allow this extension. This aspect of the motion is GRANTED and the deadline to
27 amend the complaint is EXTENDED to July 8, 2020.
28

                                                    1
         Case 2:17-cv-00850-APG-NJK Document 100 Filed 06/05/20 Page 2 of 2




 1         As to the request to extend the service deadline, that deadline expired on August 27, 2019.
 2 Docket No. 74 at 2. Plaintiff’s motion indicates that this deadline should now be extended so that
 3 he can raise the funds needed to effectuate service. Docket No. 98 at 2. This showing is not
 4 sufficient, as Plaintiff must explain at this juncture why the preceding year was insufficient to
 5 complete service. E.g., Bivins v. Ryan, 2013 WL 2004462, at *3 (D. Ariz. May 13, 2013)
 6 (“Dismissal of a party is appropriate where a plaintiff fails to show good cause for delays in
 7 service”). The instant motion does not provide good cause for not effectuating service to date.
 8 Accordingly, this aspect of the motion to extend will be DENIED without prejudice. Plaintiff
 9 must file, by June 19, 2020, an explanation as to why the claims against Defendants Pugh, Jackson,
10 and Provencal should not be dismissed for lack of service and, instead, why this deadline should
11 be revived and extended. See Fed. R. Civ. P. 4(m).
12         For the reasons discussed above, the motion to extend time is GRANTED in part and
13 DENIED in part.
14         IT IS SO ORDERED.
15         Dated: June 5, 2020
16                                                              ______________________________
                                                                Nancy J. Koppe
17                                                              United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                                    2
